Citation Nr: 1037246	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  07-35 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent 
for musculoligamentous strain of the lumbar spine. 

2.  Entitlement to an initial evaluation in excess of 10 percent 
for musculoligamentous strain of the right knee with degenerative 
joint disease.

3.  Entitlement to an initial evaluation in excess of 10 percent 
for musculoligamentous strain of the left knee with degenerative 
joint disease.

4.  Entitlement to an initial evaluation in excess of 10 percent 
for a headache disorder prior to March 18, 2009. 

5.  Entitlement to an initial evaluation in excess of 30 percent 
for a headache disorder from March 18, 2009.

 6.  Entitlement to service connection for erectile dysfunction, 
to include as secondary to service-connected posttraumatic stress 
disorder (PTSD).  

7.  Entitlement to service connection for a cervical spine 
disorder.

8.  Entitlement to service connection for residuals of a 
traumatic brain injury (TBI).

9.  Entitlement to service connection for pulmonary embolism.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel 


INTRODUCTION

The Veteran served on active duty with the Army National Guard 
(ARNG) from April to July 1997 and from June 2004 to March 2005.  
Service personnel records in his claims file verify his status as 
a combat veteran, specifically his receipt of the Combat Action 
Badge (CAB).

These matters come to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Lincoln, Nebraska, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

In a June 2007 rating decision, the RO denied entitlement to 
service connection for pulmonary embolism.  It also granted 
entitlement to service connection for bilateral knee, headache, 
and lumbar spine disorders, assigning initial separate 10 percent 
evaluations for musculoligamentous strain of the bilateral knees 
with degenerative joint disease and lumbar spine 
musculoligamentous strain. An initial noncompensable evaluation 
was assigned for a headache disorder.   

The Veteran failed to report for a scheduled Board 
videoconference hearing in July 2008.  He has provided no 
explanation for his failure to report or since requested that the 
hearing be rescheduled.  His hearing request, therefore, is 
deemed withdrawn.  38 C.F.R. §§ 20.702(d); 20.704(d) (2009).

The Veteran filed a timely notice of disagreement with the 
initial ratings assigned for the headache, lumbar spine, and 
bilateral knee disabilities.  In an October 2008 rating decision, 
the RO assigned separate 10 percent ratings for the Veteran's 
service-connected left and right knee disabilities.  A Statement 
of the Case (SOC) was also provided to him in October 2008 with 
regard to the now four issues.  In his November 2008 Substantive 
Appeal (VA Form 9), however, although the Veteran indicated that 
he wanted to appeal all of the issues listed on the SOC, he only 
provided a written statement disagreeing with the ratings 
assigned for his right lower extremity radiculopathy and headache 
disabilities.  Thus, the Veteran's November 2008 VA Form 9 did 
not constitute a valid substantive appeal with regard to the 
claims for higher ratings for the lumbar spine and knee 
disabilities.  Ortiz v. Shinseki, 23 Vet. App. 353, 357 (2009) 
(providing that 38 U.S.C.A. § 7105, pertaining to substantive 
appeals, requires "claimants to expand upon their initial 
disagreement with the RO decision by setting forth-however 
inartfully-a particular theory of error for the Board to 
decide").  However, the RO issued a Supplemental Statement of 
the Case (SSOC) pertaining to the Veteran's lumbar spine and knee 
increased rating claims in May 2010, which indicated that the RO 
had considered his November 2008 VA Form 9 as evidence.  

As the RO has taken actions to indicate to the Veteran and his 
representative that the issues of entitlement to higher ratings 
for right and left knee musculoligamentus strain with 
degenerative joint disease and for musculoligamentous strain of 
the lumbar spine with right lower extremity radiculopathy are on 
appeal, and it took no steps to close the appeals, the 
requirement that there be a substantive appeal is deemed waived.  
Percy v. Shinseki, 23 Vet. App. 37, 45 (2009); Gonzalez-Morales 
v. Principi, 16 Vet. App. 556 (2003) (per curiam order).

In October 2008 and July 2009, the Board remanded the matter of 
entitlement to service connection for pulmonary embolism to the 
RO for additional development. 

In a June 2009 rating decision, the RO denied entitlement to 
service connection for erectile dysfunction, residuals of TBI, 
and a cervical spine disorder.  

In October 2008 and May 2010 rating decisions, the RO increased 
the Veteran's evaluation for a headache disorder to 10 percent, 
effective January 6, 2007, and to 30 percent, effective March 18, 
2009, respectively.  The issues of entitlement to higher 
disability evaluations based upon an initial grant of service 
connection remains before the Board.  AB v. Brown, 6 Vet. App. 35 
(1993); Fenderson v. West, 12 Vet. App. 119 (1999).

The issues of entitlement to service connection for pulmonary 
embolism, cervical spine disorder, erectile dysfunction, and TBI 
residuals are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Musculoligamentous strain of the lumbar spine is manifested 
by limitation of lumbar spine motion that does not equate to 
forward flexion of the thoracolumbar spine that is greater than 
30 degrees but not greater than 60 degrees; to a combined range 
of motion of the thoracolumbar spine not greater than 120 
degrees; to muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour; or to intervertebral 
disc syndrome with incapacitating episodes having a total 
duration of at least two weeks but less than four weeks during 
the past 12 months. 

2.  Radiculopathy of the right lower extremity is attributable to 
the Veteran's service-connected lumbar spine disability and is 
manifested by subjective complaints of numbness, weakness, and 
tingling of the right leg of the right lower extremity.

3.  Musculoligamentous strain of the right knee with degenerative 
joint disease is manifested by degenerative changes and 
noncompensable limitation of motion from 0 to at least 110 
degrees.

4.  Musculoligamentous strain of the left knee with degenerative 
joint disease manifested by degenerative changes and 
noncompensable limitation of motion from 0 to at least 100 
degrees.

5.  Prior to March 18, 2009, the service-connected headache 
disorder was manifested by episodes that occurred approximately 
once or twice every week, that involved pain in the right side of 
the head or the left temple area, that lasted from a few hours to 
an entire day, and that were not considered prostrating.

6.  From March 18, 2009, the service-connected headache disorder 
is manifested by weekly severe headaches that are treated with 
various prescribed migraine medications, that are accompanied by 
occasional mild blurry vision, nausea, photophobia, and 
phonophobia, and that last from a few hours to a few days as well 
as by one to two incapacitating headaches per month that are not 
considered productive of severe economic inadaptability.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for musculoligamentous strain of the lumbar spine have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.14, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5237 (2009).

2.  The criteria for an initial rating of 10 percent, but no 
greater, for radiculopathy of the right lower extremity have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 4.1, 4.7, 4.124a, Diagnostic Code 8520 
(2009).

3.  The criteria for an initial evaluation in excess of 10 
percent for musculoligamentous strain of the right knee with 
degenerative joint disease were not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.159, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010-
5260 (2009).

4.  The criteria for an initial evaluation in excess of 10 
percent for musculoligamentous strain of the left knee with 
degenerative joint disease were not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.159, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010-
5260 (2009).

5.  Prior to March 18, 2009, the criteria for an initial rating 
in excess of 10 percent for a service-connected headache disorder 
have not been met.  38 C.F.R. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. § 4.124a, Diagnostic Code 8199-8100 
(2009).

6.  From March 18, 2009, the criteria for an initial rating in 
excess of 30 percent for a service-connected headache disorder 
have not been met.  38 C.F.R. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. § 4.124a, Diagnostic Code 8199-8100 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

The Veteran filed his claims of service connection for bilateral 
knee, lumbar spine, and headache disorders in January 2007.  He 
was notified of the provisions of the VCAA by the RO in 
correspondence dated in January 2007.  This letter notified the 
Veteran of VA's responsibilities in obtaining information to 
assist him in completing his claims, identified the Veteran's 
duties in obtaining information and evidence to substantiate his 
claims, and provided other pertinent information regarding VCAA.  
In a November 2007 rating decision, the RO granted entitlement to 
service connection and assigned initial ratings for the Veteran's 
bilateral knee, lumbar spine, and headache disabilities.  The 
Veteran appealed the assignment of the initial evaluations for 
those benefits.  He was again notified of the provisions of the 
VCAA by the RO in correspondence dated in November 2008.  

As noted above, the Veteran's claims for initial ratings for 
bilateral knee, lumbar spine, and headache disabilities arise 
from his disagreement with the initial evaluations following the 
grants of service connection.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  


With respect to the Dingess requirements, in January 2007, the RO 
provided the Veteran with notice of what type of information and 
evidence was needed to establish a disability rating, as well as 
notice of the type of evidence necessary to establish an 
effective date.  With that notice, the RO effectively satisfied 
the remaining notice requirements with respect to the issues on 
appeal.  

Next, VA has a duty to assist a veteran in the development of his 
claim.  This duty includes assisting him in the procurement of 
service treatment records and other pertinent records, and 
providing an examination when necessary.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2009).

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the Veteran.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  

First, the RO has obtained service and personnel treatment 
records as well as VA and private treatment records.  The Veteran 
submitted written statements discussing his contentions.  The 
Veteran was also provided with VA examinations relating to his 
increased rating claims in April 2007, September 2008, and 
February 2010.  The duty to assist does not require that a claim 
be remanded solely because of the passage of time since an 
otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  
The Board finds the above VA examination reports to be thorough 
and adequate upon which to base a decision with regard to the 
Veteran's claims.  The VA examiners personally interviewed and 
examined the Veteran, including eliciting a history from the 
Veteran, and provided the information necessary to evaluate the 
Veteran's headache, bilateral knee, and lumbar spine disabilities 
under the applicable rating criteria.

Significantly, the Veteran has not identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claims that has 
not been obtained.  Hence, no further notice or assistance is 
required to fulfill VA's duty to assist in the development of the 
claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 
1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Evaluations 

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the various 
disabilities.  Id.  It is necessary to evaluate the disability 
from the point of view of the veteran working or seeking work, 38 
C.F.R. § 4.2 (2009), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's favor.  
38 C.F.R. § 4.3 (2009).  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2009).

In considering the severity of a disability, it is essential to 
trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (2009).  Consideration of the whole-recorded history is 
necessary so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2 (2009); Peyton v. Derwinski, 
1 Vet. App. 282 (1991).

While the veteran's entire history is reviewed when assigning a 
disability evaluation, 38 C.F.R. § 4.1, where service connection 
has already been established and an increase in the disability 
rating is at issue, it is the present level of disability that is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

The Court has also held that, in a claim of disagreement with the 
initial rating assigned following a grant of service connection, 
separate ratings can be assigned for separate periods of time, 
based on the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).  The Board further acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is made.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following matters is therefore undertaken with consideration of 
the possibility that different ratings may be warranted for 
different time periods.

When all the evidence is assembled, the determination must be 
made as to whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

I.  Musculoligamentous Strain of the Lumbar Spine with Right 
Lower Extremity Radiculopathy

The Veteran's service-connected musculoligamentous strain of the 
lumbar spine with right lower extremity radiculopathy has been 
evaluated as lumbosacral strain of the spine (designated at 
Diagnostic Code 5237) and is rated pursuant to the General Rating 
Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 
4.71a, Diagnostic Code 5237 (2009). 

The General Rating Formula for Diseases and Injuries of the Spine 
provides for the assignment of a 10 percent rating when forward 
flexion of the thoracolumbar spine is greater than 60 degrees but 
not greater than 85 degrees; or, when the combined range of 
motion of the thoracolumbar spine is greater than 120 degrees but 
no greater than 235 degrees; or, when muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or abnormal 
spinal contour; or, vertebral body fracture with loss of 50 
percent or more of the height.  A 20 percent rating is warranted 
when forward flexion of the thoracolumbar spine is greater than 
30 degrees but not greater than 60 degrees; or, when the combined 
range of motion of the thoracolumbar spine not greater than 120 
degrees; or, when muscle spasm or guarding is severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A rating of 
40 percent is assigned for forward flexion of the thoracolumbar 
spine 30 degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent rating is awarded for 
unfavorable ankylosis of the entire thoracolumbar spine.  A 
rating of 100 percent is awarded for unfavorable ankylosis of the 
entire spine.  

Note:  (1) Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or bladder 
impairment, separately, under an appropriate Diagnostic Code. 

Note:  (2) For VA compensation purposes, normal forward flexion 
of the thoracolumbar spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of the 
range of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  The normal combined range 
of motion of the thoracolumbar spine is 240 degrees.  The normal 
ranges of motion for each component of spinal motion provided in 
this note are the maximum that can be used for calculation of the 
combined range of motion. (See also Plate V.)  

Note:  (3) In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual should be 
considered normal for that individual, even though it does not 
conform to the normal range of motion stated in Note (2).  
Provided that the examiner supplies an explanation, the 
examiner's assessment that the range of motion is normal for that 
individual will be accepted. 

Note:  (4) Round each range of motion measurement to the nearest 
five degrees. 

Note:  (5) For VA compensation purposes, unfavorable ankylosis is 
a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following:  difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal symptoms 
due to pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or dislocation; 
or neurologic symptoms due to nerve root stretching.  Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis. 

Note:  (6) Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.  Moreover, "chronic orthopedic and neurological 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5243 (2009) (effective September 26, 2003).

Under the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes, intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least one 
week but less than two weeks during the past 12 months warrants 
the assignment of a 10 percent rating.  A 20 percent rating is 
assigned with incapacitating episodes having a total duration of 
at least two weeks but less than four weeks during the past 12 
months.  Intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least four weeks but less 
than six weeks during the past 12 months is assigned a 40 percent 
rating.  A 60 percent rating is warranted for incapacitating 
episodes having a total duration of at least six weeks during the 
past 12 months.  

Note (1): For purposes of evaluations under diagnostic code 5243 
an incapacitating episode is a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician. 

Note (2): If intervertebral disc syndrome is present in more than 
one spinal segment provided that the effects in each spinal 
segment are clearly distinct evaluate each segment on the basis 
of incapacitating episodes or under the General Rating Formula 
for Diseases and Injuries of the Spine whichever method results 
in a higher evaluation for that segment.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2009). 

A January 2007 VA treatment note reflected complaints of low back 
pain after certain activities with no lumbar radiculopathy.  
Musculoskeletal findings were negative for muscle cramps, joint 
pain, or stiffness with normal neurologic examination and no 
tenderness on palpation.  

In an April 2007 VA spine examination report, the Veteran 
complained of intermittent mild lower back pain with lower 
extremity numbness.  The examiner indicated that there was no 
history of fatigue, decreased motion, stiffness, weakness, spasm, 
pain, flare-ups of spinal conditions, limitations on walking, or 
intervertebral disc syndrome.  Physical examination findings were 
listed as normal posture, normal head position, no abnormal 
spinal curvatures, no abnormal gait or spinal contour, no 
thoracolumbar spine anklyosis, and pain with motion of the 
thoracic sacrospinalis.  Neurological examination findings were 
listed as normal sensory as well as motor function with normal 
reflexes.  Active range of motion findings of the thoracolumbar 
spine were listed as: forward flexion to 90 degrees; extension to 
20 degrees; right and left lateral flexion to 30 degrees; and 
left and right rotation to 30 degrees.  The examiner detailed 
that there was no evidence of pain or additional limitation of 
motion following repetitive use.  He diagnosed lumbar spine 
musculoligamentous strain.  An April 2007 X-ray report listed an 
impression of radiographically normal lumbar spine. 

In a September 2008 VA spine examination report, the Veteran 
complained of mild, daily low back pain with fatigue, decreased 
motion, stiffness, weakness, spasms, and numbness in the right 
lower extremity.  Physical examination findings were listed as 
normal posture, normal head position, no abnormal spinal 
curvatures, no incapacitating episodes, no abnormal gait or 
spinal contour, no thoracolumbar spine anklyosis, and pain with 
motion of the thoracic sacrospinalis.  Neurological examination 
findings were listed as normal sensory as well as motor function 
with normal reflexes.  Active range of motion findings of the 
thoracolumbar spine were listed as: forward flexion to 90 degrees 
(with pain on motion starting at 60 degrees); extension to 30 
degrees (with pain on motion starting at 30 degrees); right and 
left lateral flexion to 30 degrees (with pain on motion starting 
at 30 degrees); and left and right rotation to 30 degrees.  The 
examiner detailed that there was no evidence of additional 
limitation of motion on repetitive use of joint due to pain, 
fatigue, weakness, incoordination, or lack of endurance.  The 
Veteran reported three weeks of lost time from work during the 
last 12 month period due to aching knees and back as well as 
mental stress and erectile dysfunction. 

In a September 2008 VA joints examination report, the examiner 
diagnosed right lateral femoral cutaneous neuropathy (meralgia 
paresthetica) as well as lumbar strain.  A VA electromyography 
(EMG) study dated in October 2008 revealed chronic L4 
radiculopathy of the right lower extremity.

In his October 2008 substantive appeal, the Veteran complained of 
right leg numbness, weakness, and tingling as well as difficulty 
with mobility when walking. 

In a March 2009 VA treatment record, the Veteran continued to 
complain of low back pain and numbness of the right lower 
extremity. 

A May 2009 private physical therapy evaluation report detailed 
complaints of low back pain, slight point tenderness along L1-L3, 
neck and back pain rated as 3/10, and constant numbness down his 
right leg.  It was further noted that the Veteran's radiating 
symptoms increased with a straight leg raising test with ankle 
dorsiflexion and decreased with repetitive lumbar extension with 
a right side bend.  The examiner reported that the Veteran 
presented with bilateral tightness in hamstrings but exhibited 
overall lower extremity strength and range of motion within 
functional limits.

A February 2010 VA examination included motor, sensory, and 
reflex evaluations of the lower extremities.  All were within 
normal limits.

The aforementioned evidence also does not reflect any findings 
that would warrant a rating excess of 10 percent solely under the 
criteria of the General Rating Formula.  None of the evidence of 
record shows that the Veteran exhibited forward flexion of the 
thoracolumbar spine was greater than 30 degrees but not greater 
than 60 degrees, a combined range of motion of the thoracolumbar 
spine not greater than 120 degrees, or muscle spasm or guarding 
that was severe enough to result in an abnormal gait or abnormal 
spinal contour.

The Board finds that there is no basis for the assignment of any 
higher rating based on consideration of any of the factors 
addressed in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet. App. at 
204-7.  Evidence reflects that the currently assigned 10 percent 
rating properly compensates him for the extent of functional loss 
resulting from symptoms like painful motion and weakness during 
the time period in question.  In this regard, the Board notes 
that the April 2007 and September 2008 VA examination findings 
detailed objective evidence of pain following repetitive motion 
but no additional limitation of motion on repetitive use of joint 
due to pain, fatigue, weakness, incoordination, or lack of 
endurance.  Relevant VA treatment records also fail to establish 
that the Veteran experiences additional functional limitation of 
the lumbar spine due to pain, fatigue, weakness, incoordination, 
or lack of endurance.  Thus, while the September 2008 VA spine 
examination report showed an isolated range of motion finding of 
forward flexion to 90 degrees with pain on motion starting at 60 
degrees, a preponderance of evidence of record during the appeal 
clearly does not reflect findings of functional loss greater than 
that contemplated by the currently assigned 10 percent rating.   

Further, the Board finds that a higher rating is not warranted 
under the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes.  Evidence of record simply does not 
show that the Veteran suffers from intervertebral disc syndrome 
with incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months to 
warrant the assignment of a 20 percent rating.  The Veteran 
asserted that he lost three weeks of time from work during the 
last 12 month period due to multiple disabilities.  In addition, 
the Board notes multiple VA examiners specifically indicated that 
the Veteran did not have any incapacitating episodes in the last 
12 months in the evidence of record.  Moreover, VA treatment 
records simply do not reflect any findings that would suggest 
that the Veteran's service-connected lumbar spine disability 
necessitated bed rest and treatment prescribed by a physician.

As indicated above, the General Rating Formula also directs that 
neurological manifestations of should be rated separately from 
orthopedic manifestations.  Under Diagnostic Code 8520, a 10 
percent evaluation is warranted for mild incomplete paralysis of 
the sciatic nerve; a 20 percent evaluation requires moderate 
incomplete paralysis; a 40 percent evaluation requires moderately 
severe incomplete paralysis; a 60 percent evaluation requires 
severe incomplete paralysis with marked muscular atrophy; and an 
80 percent evaluation requires complete paralysis of the sciatic 
nerve.  When there is complete paralysis, the foot dangles and 
drops, no active movement of the muscles below the knee is 
possible, and flexion of the knee is weakened or (very rarely) 
lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2009).

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale provided 
for injury of the nerve involved, with a maximum equal to severe, 
incomplete, paralysis.  The maximum rating which may be assigned 
for neuritis not characterized by organic changes referred to in 
this section will be that for moderate, or with sciatic nerve 
involvement, for moderately severe, incomplete paralysis.  38 
C.F.R. § 4.123 (2009).

Neuralgia, cranial or peripheral, characterized usually by a dull 
and intermittent pain, of typical distribution so as to identify 
the nerve, is to be rated on the same scale, with a maximum equal 
to moderate incomplete paralysis.  Tic douloureux, or trifacial 
neuralgia, may be rated up to complete paralysis of the affected 
nerve. 38 C.F.R. § 4.124 (2009).

The Board notes that the evidence of record documented the 
neurological findings during this appeal, including diagnoses of 
right lateral femoral cutaneous neuropathy (meralgia 
paresthetica) and chronic L4 radiculopathy of the right lower 
extremity.  Motor, reflex, and sensory testing has all been 
within normal limits.  However, the Veteran has consistently 
complained of constant numbness, weakness, and tingling of the 
right leg.  Weighing the essentially normal neurological findings 
with his subjective complaints, and resolving all doubt in his 
favor, the Board finds that neurological findings in this case 
more nearly approximate mild incomplete sciatic nerve paralysis.  
The assignment of a separate 10 percent rating, but no higher, is 
warranted for radiculopathy of the right lower extremity.

In sum, after a careful review of the evidence of record, the 
Board finds that the appeal for entitlement to an initial rating 
in excess of 10 percent for degenerative joint disease of the 
lumbar spine must be denied.  However, as noted above, the 
assignment of a separate 10 percent rating for radiculopathy of 
the right lower extremity is warranted.

II.  Musculoligamentous Strain of the Right and Left Knee with 
Degenerative Joint Disease

In this case, the Veteran was assigned separate 10 percent 
evaluations for his service-connected musculoligamentous strain 
of the right and left knee with degenerative joint disease 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5260 (2009).  

The hyphenated diagnostic code indicates that traumatic 
arthritis, under Diagnostic Code 5010, is the service-connected 
disorder and limitation of flexion of the leg, under Diagnostic 
Code 5260, is a residual condition.  38 C.F.R. § 4.27 (2009).

For traumatic arthritis, Diagnostic Code 5010 directs that the 
evaluation of arthritis be conducted under Diagnostic Code 5003.  
Under Diagnostic Code 5003, the severity of degenerative 
arthritis, established by X-ray findings, is to be rated on the 
basis of limitation of motion under the appropriate diagnostic 
code for the specific joint or joints affected, which in this 
case would be Diagnostic Code 5260 (limitation of flexion of the 
leg) and Diagnostic Code 5261 (limitation of extension of the 
leg).  

When there is arthritis with at least some limitation of motion, 
but to a degree which would be noncompensable under a limitation-
of-motion code, a 10 percent rating will be assigned for each 
affected major joint or group of minor joints.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, a 10 percent 
evaluation is warranted if there is X-ray evidence of involvement 
of 2 or more major joints or 2 or more minor joint groups and a 
20 percent evaluation is authorized if there is X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor joint 
groups and there are occasional incapacitating exacerbations.  38 
C.F.R. § 4.71a, Diagnostic Code 5003 (2009).

Under Diagnostic Code 5256, a 30 percent disability evaluation is 
assigned for ankylosis of the knee, favorable angle in full 
extension, or in slight flexion between 0 and 10 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5256 (2009).

Under Diagnostic Code 5257, a 10 percent disability evaluation is 
contemplated when other impairment of the knee, recurrent 
subluxation or lateral instability, is mild.  A 20 percent 
disability evaluation is contemplated when such impairment is 
moderate.  A 30 percent disability evaluation is assigned when 
such impairment is severe.  38 C.F.R. § 4.71a, Diagnostic Code 
5257 (2009).

Under Diagnostic Code 5258, a 20 percent disability evaluation is 
assigned for dislocated semilunar cartilage, with frequent 
episodes of "locking," pain, and effusion into the joint.  38 
C.F.R. § 4.71a, Diagnostic Code 5258 (2009).

Under Diagnostic Code 5260, a 10 percent disability evaluation is 
warranted when flexion of the leg is limited to 45 degrees.  A 20 
percent disability evaluation is warranted when flexion is 
limited to 30 degrees.  A 30 percent disability evaluation is 
warranted when flexion is limited to 15 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5260 (2009).

Under Diagnostic Code 5261, a 10 percent disability evaluation is 
warranted when extension is limited to 10 degrees.  A 20 percent 
disability evaluation is warranted when extension is limited to 
15 degrees.  A 30 percent disability evaluation is warranted when 
extension is limited to 20 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2009).  

Standard range of knee motion is from 0 degrees (extension) to 
140 degrees (flexion).  38 C.F.R. § 4.71, Plate II (2009).

Under Diagnostic Code 5262, a 10 percent disability evaluation is 
warranted for impairment of the tibia and fibula with slight knee 
or ankle disability.  A 20 percent disability evaluation is 
warranted for impairment of the tibia and fibula with moderate 
knee or ankle disability.  A 30 percent disability evaluation is 
warranted for malunion of the tibia and fibula with marked knee 
or ankle disability.  A 40 percent evaluation is assigned for 
nonunion of the tibia and fibia with loose motion, requiring 
brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262 (2009).

VA Office of General Counsel has provided guidance concerning 
increased rating claims for knee disorders.  Separate disability 
ratings may be assigned for distinct disabilities resulting from 
the same injury so long as the symptomatology for one condition 
was not "duplicative of or overlapping with the symptomatology" 
of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 
(1994).  VA General Counsel has stated that compensating a 
claimant for separate functional impairment under Diagnostic Code 
5257 and 5003 does not constitute pyramiding.  VAOPGCPREC 23-97 
(July 1, 1997).

VA General Counsel held in VAOPGCPREC 23-97 that a veteran who 
has arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257, provided that a separate 
rating must be based upon additional disability.  When a knee 
disorder is already rated under Diagnostic Code 5257, the veteran 
must also have limitation of motion under Diagnostic Code 5260 or 
5261 in order to obtain a separate rating for arthritis.  If the 
veteran does not at least meet the criteria for a zero percent 
rating under either of those codes, there is no additional 
disability for which a rating may be assigned.

In VAOPGCPREC 9-98, General Counsel also held that if a veteran 
has a disability rating under Diagnostic Code 5257 for 
instability of the knee, and there is also X-ray evidence of 
arthritis, a separate rating for arthritis could also be based on 
painful motion under 38 C.F.R. § 4.59.  Given the findings of 
osteoarthritis, the General Counsel stated that the availability 
of a separate evaluation under Diagnostic Code 5003 in light of 
sections 4.40, 4.45, and 4.59 must be considered.  Lichtenfels v. 
Derwinski, 1 Vet. App. 484, 488 (1991).  Absent x-ray findings of 
arthritis, limitation of motion should be considered under 
Diagnostic Codes 5260 and 5261.  Painful motion may add to the 
actual limitation of motion so as to warrant a rating under 
Diagnostic Codes 5260 or 5261.


The General Counsel further noted in VAOPGCPREC 9-98 that the 
removal of the semilunar cartilage may involve restriction of 
movement caused by tears and displacements of the menisci, but 
that the procedure may result in complications such as reflex 
sympathetic dystrophy, which can produce loss of motion.  
Therefore, limitation of motion is a relevant consideration under 
Diagnostic Code 5259, and the provisions of 4.40, 4.45, and 4.59 
must be considered.  In addition, the VA General Counsel has held 
that separate ratings may be assigned under Diagnostic Code 5260 
and Diagnostic Code 5261 for disability of the same joint.  
VAOPGCPREC 9-2004 (September 17, 2004).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  It is 
essential that the examinations on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.

The functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated structures, or 
to deformity, adhesions, defective enervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  Weakness is as important as limitation 
of motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 
(2009).

The United States Court of Appeals for Veterans Claims (the 
Court) has held that the RO must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 38 
C.F.R. § 4.40, which requires the VA to regard as "seriously 
disabled" any part of the musculoskeletal system that becomes 
painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do 
not forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including during flare-
ups.  The Board notes that the guidance provided by the Court in 
DeLuca must be followed in adjudicating claims where a rating 
under the diagnostic codes governing limitation of motion should 
be considered.

The intent of the rating schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  Actually painful, unstable, or malaligned joints, 
due to healed injury, are as entitled to at least the minimum 
compensable rating for the joint.  The joints should be tested 
for pain on both active and passive motion, in weight-bearing and 
nonweight-bearing and, if possible, with the range of the 
opposite undamaged joint.  38 C.F.R. § 4.59 (2009).

In an April 2007 VA joints examination report, the Veteran 
complained of occasional knee pain and swelling while overseas.  
He reported that he almost never takes pain medication for the 
condition and denied that his condition was an impedence to his 
job or activities of daily living.  On physical examination, the 
Veteran was noted to have normal gait and bilateral knee 
stiffness but no deformity, giving way, instability, pain, 
weakness, episodes of dislocation or subluxation, locking 
episodes, effusion, inflammation, or flare-ups of joint disease.  
Range of motion of the Veteran's right and left knee was measured 
as extension to 0 degrees and flexion to 140 degrees with no pain 
or additional limitation of motion on repetitive use.  Additional 
knee findings were listed as no appreciable swelling, crepitus, 
or laxity.  X-ray findings were listed as minimal changes of 
degenerative joint disease in the right and left knees.  The 
examiner diagnosed bilateral knee musculoligamentus strain with 
minimal degenerative changes.  

In a September 2008 VA joints examination report, the Veteran 
complained of bilateral knee pain with aching and stiffness in 
morning and with weather changes.  He reported functional 
limitation on standing (able to stand more than 1 but less than 3 
hours) and walking (able to walk 1-3 miles).  On physical 
examination, the Veteran was noted to have normal gait and 
bilateral knee pain, stiffness, and weakness but no abnormal 
weight bearing, deformity, giving way, instability, episodes of 
dislocation or subluxation, locking episodes, effusion, 
inflammation, or flare-ups of joint disease.  Range of motion of 
the Veteran's right and left knee was measured as extension to 0 
degrees and flexion to 130 degrees with no additional limitation 
of motion on repetitive use due to pain, fatigue, weakness, 
incoordination, or lack of endurance but pain with flexion on 
left from 100 to 130 degrees and on right from 110 to 130 
degrees.  The examiner diagnosed bilateral knee strain with 
degenerative joint disease.  

In a March 2009 VA treatment record, the Veteran continued to 
complain of bilateral knee pain with the examiner noting that the 
pain was stable. 

In considering the evidence of record under the laws and 
regulations set forth above, the Board concludes that the Veteran 
is not entitled to evaluations in excess of 10 percent currently 
assigned for his right and left knee musculoligamentous strain 
with degenerative joint disease.

Given the objective medical findings of noncompensable limitation 
of knee motion (per Diagnostic Codes 5260 and 5261 as discussed 
below) and degenerative joint disease, and the Veteran's 
subjective complaints of bilateral knee pain, stiffness, 
weakness, pain on motion, and functional limitation, the RO has 
appropriately assigned separate 10 percent ratings for the 
Veteran's service-connected right and left knee 
musculoligamentous strain with degenerative joint disease.  As no 
more than a 10 percent rating is assignable under Diagnostic Code 
5003 for arthritis affecting a major joint, the assignment of a 
rating in excess of 10 percent for the service-connected right or 
left knee disabilities under Diagnostic Code 5010 is not 
warranted.

At no time during the course of the appeal has the evidence shown 
limitation of motion in the right or left knee that meets the 
criteria for an increased evaluation under Diagnostic Codes 5260 
or 5261.  Nor has there been a basis for assigning separate 
compensable ratings.  Extension of the each leg has been to 0 
degrees and flexion has consistently been at least or greater 
than 100 degrees.  

However, to give the Veteran every consideration in connection 
with the matters on appeal, the Board must consider all 
potentially applicable diagnostic codes under 38 C.F.R. § 4.71a 
in rating the Veteran's knee disabilities.  See, e.g., Butts v. 
Brown, 5 Vet. App. 532, 538 (1993) (the assignment of a 
particular diagnostic code is "completely dependent on the facts 
of a particular case"), and Pernorio v. Derwinski, 2 Vet. App. 
625, 629 (1992) (one diagnostic code may be more appropriate than 
another based on such factors as the Veteran's relevant medical 
history, his current diagnosis, and demonstrated symptomatology).  

Competent medical evidence is absent any findings of ankylosis, 
recurrent subluxation or lateral instability, dislocated or 
symptomatic semilunar cartilage, tibia or fibula impairment, or 
genu recurvatum for the assignment of a higher or separate rating 
under alternative rating criteria.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5256, 5257, 5258, 5259, 5262, and 5263.  Consequently, the 
assignment of an evaluation in excess of 10 percent for the 
Veteran's right or left knee musculoligamentous strain with 
degenerative joint disease based upon any of these diagnostic 
codes is not warranted.

The Board further finds that there is no basis for the assignment 
of any higher rating based on consideration of any of the factors 
addressed in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet. App. at 
204-7.  Evidence reflects that the currently assigned 10 percent 
ratings properly compensate him for the extent of functional loss 
resulting from symptoms like painful motion, stiffness, and 
weakness.  In this regard, the Board notes that the April 2007 
and September 2008 VA examination findings detailed objective 
evidence of pain following repetitive motion but no limitation of 
motion and further noted that there was no additional limitation 
of motion on repetitive use due to pain, fatigue, weakness, 
incoordination, or lack of endurance.  Thus, evidence of record 
does not reflect any findings of functional loss greater than 
that contemplated by the currently assigned 10 percent ratings.  

In sum, after a careful review of the evidence of record, the 
Board finds that the appeals for entitlement to initial ratings 
in excess of 10 percent for musculoligamentous strain of the 
right and left knee with degenerative joint disease are not 
warranted.  



(CONTINUED NEXT PAGE)

III.  Headache Disorder

The Veteran was assigned an initial 10 percent evaluation prior 
to March 19, 2009, and a 30 percent evaluation from March 18, 
2009, for his service-connected headache disorder pursuant to 38 
C.F.R. § 4.124a, Diagnostic Codes 8199-8100 (2009). 

When a veteran is diagnosed with an unlisted condition, it must 
be rated under an analogous diagnostic code.  38 C.F.R. §§ 4.20, 
4.27 (2009).  The diagnostic code is "built-up" by assigning 
the first two digits from that part of the schedule most closely 
identifying the part of the body involved and then assigning 
"99" for the last two digits for all unlisted conditions.  38 
C.F.R. § 4.27 (2009).  Then, the disability is rated by analogy 
under a diagnostic code for a closely related disability that 
affects the same anatomical functions and has closely analogous 
symptomatology.  Thus, the Veteran's service-connected headache 
disorder is rated according to the analogous condition of 
migraine headaches under Diagnostic Code 8100.

Under Diagnostic Code 8100, migraine headaches with very frequent 
completely prostrating and prolonged attacks productive of severe 
economic inadaptability warrant a 50 percent rating.  Migraines 
headaches with characteristic prostrating attacks occurring on 
average once a month over the last several months warrant a 30 
percent rating.  Migraines headaches with characteristic 
prostrating attacks averaging one in 2 months over the last 
several months warrant a 10 percent rating.  38 C.F.R. § 4.124a, 
Diagnostic Code 8100 (2009).

The Board notes that the Veteran has presented an argument that 
his headaches are the result of an in-service traumatic brain 
injury (TBI).  Recognition is also given to the fact that, 
effective October 23, 2008, the criteria for evaluating residuals 
of TBI under Diagnostic Code 8045 were revised.  However, the new 
amendments to Diagnostic Code 8045 apply only to those claims for 
benefits received by VA on or after October 23, 2008.  Otherwise, 
the old criteria will apply.  See also, 73 Fed. Reg. 54693 (Sept. 
23, 2008).  The notice of the revision indicates that a veteran 
whose residuals of a TBI were rated by VA under a prior version 
of 38 CFR 4.124a, Diagnostic Code 8045, will be permitted to 
request review under the new criteria, irrespective of whether 
his or her disability has worsened since the last review or 
whether VA receives any additional evidence.  Here, the Veteran's 
increased rating claim in this case was received prior to October 
23, 2008, and because his headaches have been rated under 
Diagnostic Code 8100 rather than 8045, the old criteria apply.  
In addition, the Board notes that the issue of entitlement to 
service connection for TBI residuals also currently on appeal is 
discussed below in the remand portion of this decision.  That 
matter is being remanded to the AMC/RO for additional development 
before adjudication by the Board. 

For the Time Period Prior to March 18, 2009

In his January 2007 claim, the Veteran reported that he had 
suffered from frequent headaches since September 2004. 

In an April 2007 VA neurological disorders examination report, 
the Veteran indicated that he had intermittent, right-sided 
headaches once a week that were throbbing and sometimes 
accompanied by mildly blurry vision, lasting from 2 hours to an 
entire day.  It was noted that the headaches were treated with 
Aleve, were never incapacitating or prostrating, were stable, and 
had not been evaluated by a physician.  

Evidence of record detailed that VA referred the Veteran for 
neuropsychological testing at a private facility in September 
2007.  The report from that neuropsychological screening detailed 
complaints of headaches that began during his Iraq deployment.  
Headaches were described as localized at the front, right of the 
head on an almost daily basis during service.  The Veteran 
reported that he continued to be treated for headaches currently.  
After examining the Veteran, the examiner, a clinical 
neuropsychologist, opined that there was no evidence of an 
acquired brain injury. 

In a September 2008 VA neurological disorders examination report, 
the Veteran complained of headaches in left temple area every 
other day that sometimes awaken him at night and last from a few 
hours to all day.  He reported sound sensitivity, aura 80 percent 
of the time prior to onset, feeling lightheaded, intermittent 
blurry vision, and nausea but no light sensitivity or vomiting, 
indicating that the headaches make him irritable and affect his 
daily work efficiency.  He further indicated that about 10 
percent of his headaches are prostrating but that he works 
through them.  Motor function and sensory examinations were noted 
to yield normal findings.  In a September 2008 VA joints 
examination report, the examiner diagnosed headaches. 

In his October 2008 substantive appeal, the Veteran complained of 
prostrating headaches and indicated that VA treatment providers 
had recommended but not prescribed multiple medications for 
migraine headache relief.

Based on the evidence of record, the Board finds that at all 
times throughout this time period, the Veteran's headache 
disorder has been manifested by weekly non-incapacitating 
headaches that are treated with over the counter medication and 
were sometimes accompanied by mildly blurry vision, lasting from 
two hours to an entire day.  While he reported that his headaches 
affected his daily work efficiency as well as characterized 10 
percent of his headaches as prostrating, he specifically 
indicated that he was able to work through them.  "Prostration" 
is defined as "extreme exhaustion or powerlessness."  Dorland's 
Illustrated Medical Dictionary, p. 1523 (30th ed. 2003).   Based 
on the foregoing, the record does not document the severity or 
intensity of attacks required for an initial evaluation in excess 
of 10 percent during the time period prior to March 18, 2009.  
Without evidence of characteristic prostrating attacks occurring 
on average once a month over the last several months, the 
assignment of a rating in excess of 10 percent for a headache 
disorder is not warranted.

For the Time Period from March 18, 2009

In a March 2009 VA treatment record, the Veteran complained of 
severe headaches one to two times a week with some nausea, 
photophobia, and phono-sensitivity.  He reported that the 
headaches are behind his right eye or over the frontal sinus, 
making him irritable and lasting from a day to several days.  The 
examiner assessed migraine-like headaches, two per week. 

Evidence of record detailed that the Veteran was referred by VA 
to a private rehabilitation hospital after making complaints 
consistent with postconcussion syndrome.  During a March 2009 
evaluation, the Veteran reported having headaches one day a week 
that can last up to three days, can keep him up at night, and 
cause sensitivity to noise and light.  An Advance Practice 
Registered Nurse (APRN) noted that the Veteran was exhibiting 
signs and symptoms related to postconcussion syndrome, 
recommending visual and vestibular evaluations.  Additional 
treatment records from that facility detailed that the Veteran 
attended three occupational therapy and physical therapy 
sessions, receiving a home vision program as well as assessments 
of his vestibular function, before he was discharged for failure 
to schedule additional appointments.  

In a February 2010 VA TBI examination report, the Veteran 
complained of headaches over the right retro-orbital area or 
temple that occur two to three times a week with a duration of 12 
to 36 hours.  He also reported occasional mild blurry vision, 
dizziness, nausea, photophobia, and phonophobia, indicating that 
he missed two weeks of work in the last year secondary to his 
severe headaches.  He described experiencing incapacitating 
headaches, on average, one to two times a month.  The examiner 
diagnosed recurrent chronic headaches.  He further opined that 
the Veteran's headaches had a significant effect on his usual 
occupation as a welder, causing decreased concentration, pain, 
assignment of different duties, and increased absenteeism.  

Based on the evidence of record, the Board finds that at all 
times throughout this time period, the Veteran's headache 
disorder has been manifested by weekly severe headaches that are 
treated with various prescribed migraine medications, accompanied 
by occasional mild blurry vision, nausea, photophobia, and 
phonophobia, and that last from a few hours to a few days as well 
as one to two incapacitating headaches per month.  However, the 
record does not document the severity or intensity of attacks 
required for an initial evaluation in excess of 30 percent during 
the time period from March 18, 2009.  While the Veteran reported 
missing two weeks of work in the last year secondary to his 
severe headaches and complained of headaches that have caused 
decreased concentration, pain, assignment of different duties, 
and increased absenteeism, there is no evidence of record that 
indicates his service-connected headaches have resulted in severe 
economic inadaptability.  In fact, evidence of record has shown 
that he has continued to maintain a full-time position in his 
usual occupation as a welder.  Without evidence of headaches with 
very frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability, the assignment of a 
rating in excess of 30 percent for headaches is not warranted.

Finally, as the record includes evidence relating the Veteran's 
headaches to a head injury, the Board has considered, arguendo, 
whether a higher rating could be assigned for the Veteran's 
headaches as being manifestation of a TBI.  As in effect prior to 
October 23, 2008,  Diagnostic Code 8045 provides that purely 
neurological disabilities such as hemiplegia, epileptiform 
seizures, facial nerve paralysis, etc., following trauma to the 
brain, will be rated under the diagnostic codes specifically 
dealing with such disabilities, with citation of a hyphenated 
diagnostic code (e.g., 8045-8207).  Purely subjective complaints 
such as headache, dizziness, insomnia, etc., recognized as 
symptomatic of brain trauma, will be rated 10 percent and no more 
under Diagnostic Code 9304.  This 10 percent rating will not be 
combined with any other ratings for a disability due to brain 
trauma.  Thus, without deciding whether the Veteran experiences 
any chronic residuals of a TBI, the Board notes parenthetically 
that the Veteran is already in receipt of the highest rating that 
can be assigned for his service-connected headache disorder.

IV.  Additional Considerations

In rendering a decision on these appeals, the Board must analyze 
the credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 
39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report his increased 
lumbar spine, right lower extremity, bilateral knee, and headache 
symptoms because this requires only personal knowledge as it 
comes to him through his senses.  Layno, 6 Vet. App. at 470.  
However, the clinical evidence of record does not indicate that 
the assignment of any additional increased evaluation is 
warranted.  As the Veteran's statements are inconsistent with the 
evidence of record, the Board does not find the Veteran's 
assertions of increased lumbar spine, right lower extremity, 
bilateral knee, and headache symptoms to be credible in this 
respect.  Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007) (as a 
finder of fact, the Board, when considering whether lay evidence 
is satisfactory, may also properly consider internal 
inconsistency of the statements, facial plausibility, consistency 
with other evidence submitted on behalf of the veteran, and the 
veteran's demeanor when testifying at a hearing).  Thus, evidence 
of increased lumbar spine, right lower extremity, bilateral knee, 
and headache symptomatology has not been established, either 
through medical evidence or through his statements.

For all the foregoing reasons, the Veteran's claims for 
entitlement to an initial rating in excess of 10 percent for 
musculoligamentous strain of the lumbar spine, for entitlement to 
an initial rating in excess of 10 percent for right lower 
extremity radiculopathy, for entitlement an initial rating in 
excess of 10 percent for musculoligamentous strain of the right 
knee with degenerative joint disease, for entitlement an initial 
rating in excess of 10 percent for musculoligamentous strain of 
the left knee with degenerative joint disease, for entitlement to 
a rating in excess of 10 percent for a headache disorder prior to 
March 18, 2009, and for entitlement to a rating in excess of 30 
percent for a headache disorder from March 18, 2009, must be 
denied.  The Board has considered additional staged ratings, 
under Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. 
Mansfield, 21 Vet. App. 505 (2007), but concludes that they are 
not warranted.  Since the preponderance of the evidence is 
against these claims, the benefit of the doubt doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Although the Veteran has submitted evidence of medical 
disabilities, and made claims for the highest ratings possible, 
he has not submitted evidence of unemployability, or claimed to 
be unemployable.  Evidence of record detailed that the Veteran is 
employed as welder.  Therefore, the question of entitlement to a 
total disability rating based on individual unemployability due 
to service-connected disabilities has not been raised.  Rice v. 
Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 
1378 (Fed. Cir. 2001).

Finally, the Board will consider whether referral for an 
extraschedular evaluation is warranted.  The question of an 
extraschedular rating is a component of a claim for an increased 
rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although 
the Board may not assign an extraschedular rating in the first 
instance, it must specifically adjudicate whether to refer a case 
for extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of record.  
Barringer v. Peake, 22 Vet. App. 242 (2008).

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2009), the Under 
Secretary for Benefits or the Director, Compensation and Pension 
Service, is authorized to approve an extraschedular evaluation if 
the case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to render 
impractical the application of the regular schedular standards." 
 Id.  Therefore, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 
(2008).

In this case, the Board finds there is no evidence of any unusual 
or exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to his 
service-connected lumbar spine, right lower extremity, bilateral 
knee, and headache disabilities that would take the Veteran's 
case outside the norm so as to warrant the assignment of any 
extraschedular rating.  There is simply no objective evidence 
showing that the service-connected lumbar spine, right lower 
extremity, bilateral knee, and headache disabilities have alone 
resulted in marked interference with employment (i.e., beyond 
that contemplated in the currently assigned 10 and 30 percent 
ratings).

Moreover, the rating criteria reasonably describe his disability 
level and symptomatology, and provide for higher ratings for 
additional or more severe symptoms than currently shown by the 
evidence.  Thus, his disability pictures are contemplated by the 
rating schedule, and the assigned schedular evaluations are, 
therefore, adequate.  Consequently, referral to the Under 
Secretary for Benefits or the Director, Compensation and Pension 
Service, under 38 C.F.R. § 3.321 is not warranted. 


ORDER

Entitlement to an initial evaluation in excess of 10 percent for 
musculoligamentous strain of the lumbar spine is denied. 

Entitlement to a separate 10 percent evaluation for radiculopathy 
of the right lower extremity associated with musculoligamentous 
strain of the lumbar spine is granted, subject to the regulations 
governing the payment of monetary awards.

Entitlement to an initial evaluation in excess of 10 percent for 
musculoligamentous strain of the right knee with degenerative 
joint disease is denied.

Entitlement to an initial evaluation in excess of 10 percent for 
musculoligamentous strain of the left knee with degenerative 
joint disease is denied.

Entitlement to an initial evaluation in excess of 10 percent for 
a headache disorder prior to March 18, 2009, is denied. 

Entitlement to an initial evaluation in excess of 30 percent for 
a headache disorder from March 18, 2009, is denied. 


REMAND

The Board's review of the claims file reveals that further 
development on the matters of entitlement to service connection 
for pulmonary embolism, cervical spine disorder, erectile 
dysfunction, and TBI residuals is warranted.

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  Generally, the evidence must show:  (1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen 
v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 
Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)).

The Veteran served in the National Guard prior to being called to 
active duty for the Gulf War in June 2004.  Prior to the 
commencement of his active duty period, the Veteran was seen at a 
private hospital for chest pain.  A computerized tomography (CT) 
revealed pulmonary emboli involving the right lower lobe with 
probable mild involvement on the left as well.  The Veteran was 
deployed in the Gulf War, serving in combat, during the period of 
June 2004 to March 2005.  He has also asserted that his claimed 
TBI residuals and cervical spine disorder were incurred as a 
result of events during active service, to include his proximity 
to multiple improvised explosive devices (IEDs).

With regard to the previously remanded issue of service 
connection for a pulmonary embolism, the Board's October 2008 
Remand ordered that an attempt should be made to obtain the 
complete service treatment records for the Veteran's period of 
active duty from June 2004 to March 2005.  The record shows that 
in October 2008, the RO made a request to the National Personnel 
Records Center (NPRC) to obtain active duty inpatient clinical 
records.  NPRC responded that no records could be found without a 
name or location of treatment.  However, the Board observes that 
the Veteran has not reported any inpatient clinical treatment for 
a pulmonary embolism at a hospital during active duty.  
Furthermore, the Board notes that the prior October 2008 remand 
instructed the RO to attempt to obtain the Veteran's complete 
service treatment records for the period of active service, 
rather than clinical records exclusively.  

The Court has specifically mandated that a remand by the Board 
confers on the Veteran, as a matter of law, the right to 
compliance with the remand instructions, and imposes upon VA a 
concomitant duty to ensure compliance with the terms of the 
remand.  Stegall v. West, 11 Vet. 268 (1998).  The Court has 
indicated, moreover, that if the Board proceeds with final 
disposition of an appeal, and the remand orders have not been 
complied with, the Board itself errs in failing to ensure 
compliance.  Id.  Thus, in the July 2009 remand, the Board again 
instructed the RO to obtain the complete service treatment 
records for the Veteran's period of active duty from June 2004 to 
March 2005.  However, the Board notes that evidence of record 
showed that no additional attempts were made to procure the 
Veteran's service treatment records for this crucial time period.  
While the Board regrets the additional delay in this case, for 
the reasons discussed above, these matters must be returned to 
the RO so it can make every attempt to obtain the Veteran's 
service treatment records until VA concludes that the records do 
not exist or such efforts become futile.  38 C.F.R. § 3.159(c)(2) 
(2009).

The Veteran also contends that he currently suffers from erectile 
dysfunction, as a result of events during his active military 
service or as secondary to his service-connected PTSD.  Under 
38 C.F.R. § 3.310(a), service connection may be established on a 
secondary basis for a disability which is proximately due to or 
the result of service-connected disease or injury.  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and (2) 
that the current disability was either (a) proximately caused by 
or (b) proximately aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a 
service-connected disability aggravates a nonservice-connected 
condition, a veteran may be compensated for the degree of 
disability (but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen, 7 Vet. App. 
at 448.  Service connection cannot be awarded on an aggravation 
basis without establishing a pre-aggravation baseline level of 
disability and comparing it to current level of disability.  71 
Fed. Reg. 52744-47 (Sept. 7, 2006); 38 C.F.R. § 3.310(b) (2009).  

In a September 2008 VA genitourinary examination report, the VA 
examiner, a physician's assistant, noted a finding of erectile 
dysfunction with a most likely etiology of psychological 
condition.  However, in a September 2008 VA joints examination 
report, the same VA examiner clearly indicated that the Veteran 
did not currently have any erectile dysfunction.  She opined that 
Veteran's physiologic intercourse issues were actually 
performance anxiety.  It was noted that his erectile performance 
issues were less likely than not caused or aggravated by PTSD.  
Thereafter, a VA treatment record dated in March 2009 showed that 
a VA physician endorsed findings of erectile dysfunction of 
psychogenic origin.  The Veteran was prescribed a medication used 
for treatment of erectile dysfunction and it was suggested that 
he seek counseling for his PTSD. 

In light of the conflicting findings in the cumulative record 
discussed above, the RO should arrange for the Veteran to undergo 
an additional examination to determine the nature and etiology of 
his claimed erectile dysfunction on appeal.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The Board has also determined that evidence of record is 
inconclusive as to whether the Veteran has any current residuals 
of a TBI that are the result of in-service exposure to IEDs.  

A May 2007 VA treatment showed that the Veteran's TBI screening 
was positive after he reported exposure to several IED blasts and 
falls during service with no TBI diagnosis or sick call visits 
during deployment.  He reported immediate symptoms of feeling 
dazed and seeing stars with increased irritability, sleep 
problems, and headaches afterwards.  Thereafter, the Veteran was 
referred for a September 2007 neuropsychological screening, which 
detailed complaints of headaches that began during his Iraq 
deployment.  He also complained of memory problems, sleep 
disturbance, and nightmares.  It was indicated that the Veteran 
had no hospital treatment, concussion, loss of consciousness, or 
brain CT/MRI during service.  After examining the Veteran, the 
examiner, a clinical neuropsychologist, opined that there was no 
good evidence in the Veteran's medical history, history of injury 
in the service, by medical report (including CT and MRI 
findings), or in neuropsychological testing for the presence of 
an acquired brain injury.  

In a September 2008 VA neurological disorders examination report, 
the Veteran complained of headaches in left temple area every 
other day that sometimes awaken him at night and last from a few 
hours to all day.  He reported sound sensitivity, aura 80 percent 
of the time prior to onset, feeling lightheaded, intermittent 
blurry vision, and nausea but no light sensitivity or vomiting, 
indicating that the headaches make him irritable and affect his 
daily work efficiency.  

In a March 2009 VA treatment record, the Veteran complained of 
severe headaches 1-2 times a week with some nausea, photophobia, 
and phono-sensitivity.  The examiner assessed migraine-like 
headaches, two per week.  Evidence of record detailed that the 
Veteran was then referred by VA to a private rehabilitation 
hospital after making complaints consistent with post concussion 
syndrome.  During a March 2009 evaluation, the Veteran reported 
headaches, fluttering vision, dizziness, sensitivity to smells, 
and short term memory problems.  An APRN noted that the Veteran 
was experiencing signs and symptoms related to post concussion 
syndrome, recommending visual and vestibular evaluations.  
Additional treatment records from that facility detailed that the 
Veteran attended three occupational therapy and three physical 
therapy sessions, receiving a home vision program as well as 
assessments of his vestibular function, before he was discharged 
for failure to schedule additional appointments.  

In a February 2010 VA TBI examination report, the Veteran 
complained of mild memory loss, sleep impairment, depression, 
headaches, occasional mild blurry vision, dizziness, nausea, 
photophobia, and phonophobia.  The examiner diagnosed recurrent 
chronic headaches, opining that they were less likely secondary 
to a TBI.   However, the examiner immediately thereafter 
indicated that the Veteran suffered from a TBI.  There was no 
discussion as to the etiology/cause of his symptoms of memory 
loss, sleep impairment, blurry vision, dizziness, nausea, 
photophobia, or phonophobia.

In a February 2010 VA mental disorders examination report, the 
examiner opined the Veteran's condition did not meet the criteria 
for diagnosis of a cognitive disorder.  He felt that his 
complaints of memory loss and sleep impairment were more likely 
related the Veteran's prior diagnosis of PTSD and depressive 
disorder rather than a cognitive disorder.  Oddly, and without 
explanation, the examiner stated that it was less likely as not 
that the Veteran's "residuals of traumatic brain injury are 
caused by the Veteran's combat service."  This statement is very 
ambiguous.  Indeed, it is unclear to the Board as to whether the 
examiner was stating that the Veteran did not have a TBI or 
whether the Veteran had a TBI that was not service related.  With 
regard to the latter, if the Veteran has a TBI that is not 
related to his service, to include his credible exposure to IEDs, 
the source of the TBI was not referenced.

Based on the foregoing findings, the RO should arrange for the 
Veteran to undergo an additional VA TBI examination to clarify 
the nature and etiology of his claimed TBI residuals on appeal.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The claims file also reflects that the Veteran has received 
medical treatment for his claimed disorders from the VA Nebraska-
Western Iowa Healthcare System (NWIHS), Lincoln Division; 
however, as the claims file only includes records from that 
facility dated up to April 2010, any additional records from that 
facility should be obtained.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following actions:

1. Obtain VA treatment records pertaining 
to the claimed erectile dysfunction, TBI 
residuals, cervical spine, and pulmonary 
embolism disorders from the VA NWIHS, 
Lincoln Division, for the period from 
April 2010 to the present.

2.  Contact the Department of the Army, 
NPRC, the Veteran's National Guard unit 
(267th Ord Co Ds Maint - Lincoln, NE  
685081096), or any other appropriate 
service department source and request that 
the Veteran's complete service treatment 
records from his period of active duty in 
the Army National Guard from June 7, 2004, 
to March 14, 2005. 

3.  Thereafter, the Veteran should be 
afforded an appropriate VA examination to 
determine the nature and etiology of his 
claimed erectile dysfunction.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder and a copy of this remand 
must be made available to the examiner for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.

Based on a review of the claims folder, 
examination of the Veteran, and utilizing 
sound medical principles, the examiner is 
requested to provide an opinion as to 
whether it is as least as likely as not 
(50 percent probability or greater) 
that any diagnosed erectile dysfunction is 
etiologically related to his period of 
active service.  The examiner is also 
requested to provide an opinion as to 
whether it is as least as likely as not 
(50 percent probability or greater) 
that any diagnosed erectile dysfunction 
was caused or aggravated (i.e., worsened 
beyond its natural progression) by his 
service-connected PTSD.  If the examiner 
determines that there has been aggravation 
as a result of the PTSD, the examiner 
should report the baseline level of 
severity of the erectile dysfunction prior 
to the onset of aggravation, or by the 
earliest medical evidence created at any 
time between the onset of aggravation and 
the receipt of medical evidence 
establishing the current level of 
severity.  

In doing so, the examiner should 
acknowledge and discuss the statements 
from the Veteran asserting the continuity 
of symptomatology since service as well as 
the September 2008 VA examination findings 
and the findings in the March 2009 VA 
treatment record on file. 

The rationale for all opinions expressed 
should be provided in a legible report.  
If the examiner cannot provide an opinion 
without resorting to mere speculation, 
such should be stated along with a 
supporting rationale.

4.  The Veteran should also be afforded an 
appropriate VA examination to determine 
the nature and etiology of his claimed TBI 
residuals.  All indicated tests and 
studies are to be performed, to include 
brain CT, MRI, and/or electroencephalogram 
(EEG), if medically appropriate.  Prior to 
the examination, the claims folder and a 
copy of this remand must be made available 
to the examiner, preferably a 
neuropsychiatrist, for review of the case.  
A notation to the effect that this record 
review took place should be included in 
the report of the examiner.

Based on a review of the claims folder, 
examination of the Veteran, and utilizing 
sound medical principles, the examiner is 
requested to determine if the Veteran has 
any symptoms of a TBI.  If so, the 
examiner is requested to provide an 
opinion as to whether it is as least as 
likely as not (50 percent probability 
or greater) that any diagnosed TBI 
residuals are etiologically related to 
events during his period of active 
service, including exposure to multiple 
IEDs during combat.  If not, the examiner 
should opine as to the etiology of all 
neuropsychiatric symptomatology noted in 
the evidence of record, to include 
reported dizziness, memory loss, sleep 
disturbance, headaches, depression, and 
blurred vision.

In doing so, the examiner should 
acknowledge and discuss the statements 
from the Veteran asserting the continuity 
of symptomatology since service as well as 
the findings in the VA examination reports 
(dated in April 2007, September 2008, and 
especially February 2010) and private 
neuropsychiatric evaluations (dated in 
September 2007 and March 2009) on file.  
The rationale for all opinions expressed 
should be provided in a legible report.  
If the examiner cannot provide an opinion 
without resorting to mere speculation, 
such should be stated along with a 
supporting rationale.

5.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated 
with the claims file.  The Veteran is to 
be advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claims.  38 C.F.R. § 3.655.


6.  The RO must review the claims file and 
ensure that all appropriate development 
has been completed (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).

7.  Upon completion of the above, 
readjudicate the issues on appeal, with 
consideration of all evidence obtained 
since the issuance of the supplemental 
statements of the case in November 2009 
and May 2010.  If any benefit sought on 
appeal remains denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


